 

Case 1:18-cv-21862-DPG Document 102 Entered on FLSD Docket 10/16/2019 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 18-21862-CIV-GA YLES/OTAZO-REYES
TYRONE WHITE,

Plaintiff,
V.

MIAMI-DADE COUNTY and
J.D. PATTERSON,

Defendants.
/

 

NOTICE OF OUTCOME OF SETTLEMENT CONFERENCE
On October 16, 2019, the undersigned conducted a settlement conference. All parties
were in attendance. The settlement conference is adjourned pending further negotiations by the
Parties.
DONE AND ORDERED in Chambers at Miami, Florida this 16th day of October, 2019.

ALICIA M. OTAZO- REYES
UNITED STATES MAGISTRATE “UDGE

ce: United States District Judge Darrin P. Gayles
Counsel of Record
